MORRISON, Judge
(Dissenting).
I cannot bring myself to agree with the opinion of my brethren herein. This case, as I see it, presents a clear case of abuse of judicial discretion. Professor Tedford had examined the accused and was not permitted to give the jury the benefit of his opinion based upon such examination. I quote from the ruling of the trial court:
“On the basis of the witness’ statement that his answer was based partly on his examination of the defendant and partly on the hypothetical question, the answer of the witness, Gentlemen, is withdrawn from your consideration and you will not consider it for any purpose whatsoever.”
In this the court was clearly in error.
In Gephart v. State, 157 Texas Cr. Rep. 414, 249 S.W. 2d 612, we held that the state might send expert witnesses into the jail to examine the accused and then testify as to his sanity. Here the court refused to permit the witness to base his answer on his examination of the accused but limited him to the hypothetical question propounded by her attorney and then when the state took him on cross-examination the witness was asked if it was not ridiculous to say that he could base an opinion upon a hypothetical question. Had the witness been sitting in the courtroom during the course of the trial, as he had a right to do, then the jury would, in all probability, have given some credence to his opinion. Because of the ruling of the trial court, the witness was limited to the hypothetical question when he should have been permitted to give his opinion based upon his examination of the accused prior to trial and upon the testimony introduced at the trial.
The fallacy of the reasoning in the Leache case, cited by the majority herein, and the fallacy in their present holding in this case is that the jury would necessarily consider less seriously the opinion of an expert which was based upon a hypothetical question. My brethren say that no abuse of discretion is shown. To me an abuse is apparent.
It is only natural for juries to question the testimony of an expert who is testifying that the accused is insane. This is *12especially true where the expert is required to base his answer on a question which from its very nature cannot include all the evidence which the jury has heard.
I have read this record carefully, and to me it clearly says that this destitute old woman is a person of unsound mind. We would not be justified in substituting our view of the evidence for that taken by the jury. But where the trial court refuses to permit the jury to hear admissible evidence, then it becomes our duty to reverse the conviction.
The fact that the trial court went to the clerk’s office, at night and without any notice to the appellant’s counsel, as pointed out in the original opinion, and attempted to file bills of exception of his own indicates to me that he became an advocate rather than an impartial arbiter in this cause.
I respectfully enter my dissent to the affirmance of this conviction.